[Cite as State v. $5,839 in U.S. Currency, 2018-Ohio-624.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


State of Ohio                                                Court of Appeals No. WD-17-006

        Appellee                                             Trial Court No. 16 CV 258

v.

$5,839.00 in U.S. Currency, et al.                           DECISION AND JUDGMENT

        Appellant                                            Decided: February 16, 2018

                                                  *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        Thomas A. Matuszak, Assistant Prosecuting Attorney, for appellee.

        Terrell Travis, pro se.

                                                  *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Terrell Travis, had commenced this pro se appeal from

the February 27, 2017 judgment1 of the Wood County Court of Common Pleas granting

forfeiture of $5,839 in U.S. Currency. For the reasons set forth herein, we affirm.


1
 The initial judgment entry was entered on December 30, 2016. This court, sua sponte,
remanded the matter for the court to enter a final and appealable order designating the
distribution of the forfeited sum.
       {¶ 2} The relevant facts are as follows. On May 2, 2016, the state of Ohio filed a

complaint for forfeiture of $5,839 seized from appellant following an October 8, 2015

traffic stop in Northwood, Wood County, Ohio. The complaint alleged that a canine sniff

of the currency detected a “target odor”; appellant was also asked if there was a paper

trail for the money, he responded negatively. The complaint further stated that on

November 25, 2015, appellant was indicted by the Seneca County Grand Jury of multiple

counts of drug trafficking; he was ultimately sentenced to a nine-year prison term, with

seven years mandatory.

       {¶ 3} The state alleged that the money seized during the traffic stop was used or

was intended to be used in the commission of multiple offenses including: money

laundering, possession of drugs, trafficking in drugs, and possession of criminal tools.

The complaint further stated that the money was contraband, proceeds, and/or an

instrumentality stemming from the offenses. Thus, under R.C. 2981.11, 2981.12, and

2981.13, the property was subject to forfeiture. The complaint further alleged that the

money was “unclaimed property” as defined in R.C. 2981.01(A)(13), and that forfeiture

was appropriate.

       {¶ 4} Appellant, proceeding pro se, requested return of his money. He first denied

the averments in the state’s complaint. Appellant asserted that his possession of the

money was not illegal, that his guilty pleas in Seneca County had nothing to do with the

money, and that statistically, 90 percent of paper money has drug residue on it.




2.
       {¶ 5} On November 17, 2016, the case was set for a bench trial on December 16,

2016. Appellant requested a continuance on December 12, in order to add Karen Wright

as a “proper” party to the case. The next day, the motion was summarily denied.

       {¶ 6} On December 14, 2016, several items were filed in the case. Nonparty,

Karen Wright, filed a motion to intervene in the action and a motion for summary

judgment, and the affidavits of appellant and Ms. Wright were filed in support of the

motion. The gist of the filings was that the money seized by the state was Ms. Wright’s

as she had entrusted appellant to purchase a vehicle in Bowling Green, Ohio, and deliver

it to her in Findlay, Ohio.

       {¶ 7} The case proceeded to trial and judgment was entered in favor of the state on

its forfeiture complaint. Wright’s motion to intervene was denied and her motion for

summary judgment was denied as moot. This appeal followed.

       {¶ 8} Appellant raises four assignments of error for our review:

              Assignment of Error No. I. The trial court erred and abused its

       discretion in granting a forfeiture of the money of the claimant, Terrell

       Travis, when the state of Ohio was unable to prove a nexus between

       property seized and any criminal activity.

              Assignment of Error No. II. The trial court erred and abused its

       discretion when it denied the defendant’s motion for summary judgment.

              Assignment of Error No. III. The trial court erred and abused its

       discretion when it denied the defendant’s motion to add party.



3.
              Assignment of Error No. IV. The trial court erred and abused its

       discretion when it denied the defendant’s motion continuances [sic.].

       {¶ 9} Appellant’s first assignment of error contends that the trial court erred in

finding that the sum at issue was subject to forfeiture. R.C. 2981.02(A) permits forfeiture

of property that is:

              (1) Contraband involved in an offense;

              (2) Proceeds derived from or acquired through the commission of an

       offense;

              (3) An instrumentality that is used in or intended to be used in the

       commission or facilitation of any of the following offenses when the use or

       intended use, consistent with division (B) of this section, is sufficient to

       warrant forfeiture under this chapter:

              (a) A felony; * * *.

       {¶ 10} In order to determine whether an alleged instrumentality was used in the

commission of an offense, the trier of fact determines:

              (1) Whether the offense could not have been committed or

       attempted but for the presence of the instrumentality;

              (2) Whether the primary purpose in using the instrumentality was to

       commit or attempt to commit the offense;

              (3) The extent to which the instrumentality furthered the

       commission of, or attempt to commit, the offense. R.C. 2981.02(B).



4.
      {¶ 11} Reviewing a factfinder’s forfeiture determination, an appellate court neither

weighs the evidence nor judges the credibility of the witnesses. In re 1986 Chevy Pick-

Up Truck Vin # 2gcdc14hxg1196381 (Thomas Hill), 5th Dist. Guernsey No. 08 CA 17,

2009-Ohio-174, ¶ 40. The court’s role is to determine whether there is relevant,

competent and credible evidence upon which the fact finder could base its judgment. Id.,

citing Cross Truck v. Jeffries, 5th Dist. Stark No. CA-5758, 1982 Ohio App. LEXIS

15233 (Feb. 10, 1982). See State v. Maxie, 3d Dist. Marion No. 9-13-73, 2015-Ohio-816,

¶ 35; State v. Crumpler, 9th Dist. Summit No. 26763, 2014-Ohio-3211, ¶ 7.

      {¶ 12} In the present matter, the transcript of the trial is not part of the record.

Upon appeal of an adverse judgment, it is incumbent upon the party appealing the

judgment to ensure that the record or whatever portions of the record are necessary for

determination of the appeal are filed with the court in which review is sought. Rose

Chevrolet, Inc. v. Adams, 36 Ohio St. 3d 17, 19, 520 N.E.2d 564 (1988); App.R. 9(B) and

10(A). The duty of submitting the record falls upon an appellant because it is the

appellant who bears the burden of showing error by references to matters in the record.

Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197, 199, 400 N.E.2d 384 (1980). In the

absence of a complete and adequate record, a reviewing court has nothing to pass upon

and must presume the regularity of the proceedings and the presence of sufficient

evidence to support the trial court’s decision. Id. See State v. Newman, 6th Dist. Wood

No. WD-15-031, 2016-Ohio-2667, ¶ 7; Sagert v. Elden Properties, L.P., 6th Dist. Erie

No. E-07-036, 2008-Ohio-1861, ¶ 17.



5.
       {¶ 13} Accordingly, based upon the documents before us and, particularly, the

pleadings of the parties, we find that appellant’s first, second, and third assignments of

error are not well-taken.

       {¶ 14} In his fourth and final assignment of error, appellant contends that the court

erred in denying his motion for a continuance of the trial date. Specifically appellant

argues that the continuance was necessary to allow Karen Wright time to intervene and

file motions in the action and that the delay would not have prejudiced the state.

       {¶ 15} Appellant correctly states that a trial court’s denial of a request for a

continuance is reviewed for an abuse of discretion. See State v. Unger, 67 Ohio St. 2d 65,

67, 423 N.E.2d 1078 (1981). In making that determination, the Unger court recognized:

“‘There are no mechanical tests for deciding when a denial of a continuance is so

arbitrary as to violate due process. The answer must be found in the circumstances

present in every case, particularly in the reasons presented to the trial judge at the time

the request is denied.’” Id., quoting Ungar v. Sarafite, 376 U.S. 575, 589, 84 S. Ct. 841,

11 L. Ed. 2d 921 (1964).

       {¶ 16} Reviewing the proceedings below, we cannot say that the court abused its

discretion in denying the motion. Appellant’s two-sentence motion contained no

information about Ms. Wright’s interest in the matter or what motions she would be

filing. Further, the trial court later denied Ms. Wright’s motion to intervene in the matter,

which she did not appeal. Based on the foregoing, we find that appellant’s fourth

assignment of error is not well-taken.



6.
       {¶ 17} On consideration whereof, we find that substantial justice was done the

party complaining and the judgment of the Wood County Court of Common Pleas is

affirmed. Pursuant to App.R. 24, appellant is ordered to pay the costs of this appeal.



                                                                      Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




7.